United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2368
                                   ___________

C.J. Stewart,                        *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Thomas Baker, Physician; Katherine   * Western District of Missouri.
Nolting; Leon Vickers; Dr. Rex       *
Hardman; J. Cofield; E. Conley;      * [UNPUBLISHED]
Jane/John Does,                      *
                                     *
            Appellees.               *
                                ___________

                             Submitted: January 6, 2010
                                Filed: January 12, 2010
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Missouri inmate C.J. Stewart appeals the district court’s1 dismissal of his 42
U.S.C. § 1983 action. After careful de novo review, we conclude that dismissal was
proper for failure to state a claim. See McAdams v. McCord, 584 F.3d 1111, 1113

      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
(8th Cir. 2009) (standard of review); Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir.
2005) (court may affirm dismissal on any basis supported by record). As to the claim
against Thomas Baker, Stewart failed to allege sufficient facts to show that Dr. Baker
acted with deliberate indifference to his serious medical needs. See Meuir v. Greene
County Jail Employees, 487 F.3d 1115, 1118-19 (8th Cir. 2007) (prison’s medical
staff violates Eighth Amendment if they commit acts or omissions sufficiently harmful
to evidence deliberate indifference to inmate’s serious medical needs; inmate’s mere
difference of opinion over matters of expert medical judgment fails to rise to level of
constitutional violation under § 1983); Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th
Cir. 1997) (inmates have no constitutional right to particular course of treatment;
prison doctors remain free to exercise their independent medical judgment). As to all
other defendants, Stewart did not allege that defendants were personally involved in
or had direct responsibility for the alleged deliberate indifference. See Ellis v. Norris,
179 F.3d 1078, 1079 (8th Cir. 1999) (complaint was properly dismissed because
plaintiff failed to allege facts supporting any individual defendant’s personal
involvement or responsibility for violations); Keeper v. King, 130 F.3d 1309, 1314
(8th Cir. 1997) (respondeat superior is not basis for liability under § 1983; general
responsibility for supervising operations of prison is insufficient to establish personal
involvement required to support liability).

      Accordingly, we affirm the judgment.
                     ______________________________




                                           -2-